EXHIBIT 2.1 ASSET PURCHASE AGREEMENT by and between NEOTERIC COSMETICS, INC., as the Buyer and ULTIMARK PRODUCTS, INC., as the Seller Dated as of June 30, 2016 Table of Contents Page ArticleI. DEFINITIONS 1 1.1 Certain Definitions 1 1.2 Other Definitional and Interpretive Matters 9 ArticleII. PURCHASE AND SALE OF ASSETS 9 2.1 Purchase and Sale of Assets 9 2.2 Excluded Assets 10 2.3 Assumed Liabilities 10 2.4 Excluded Liabilities 10 2.5 Consent or Waiver of Third Parties 11 2.6 Former Products 12 2.7 Removal of Purchased Inventory 12 ArticleIII. PURCHASE PRICE 12 3.1 Consideration 12 3.2 Purchase Price Adjustment 12 3.3 Distribution of the Purchase Price 13 3.4 Purchase Price Allocation 13 3.5 Accounts Receivable Post-Closing 14 3.6 Pre-Closing Deductions 14 3.7 Accounts Payable Post-Closing 14 3.8 Escrow 14 3.9 The Closing 15 ArticleIV. REPRESENTATIONS AND WARRANTIES OF SELLER 15 4.1 Organization; Foreign Qualification 15 4.2 Authorization 15 4.3 No Conflicts; Consents 15 4.4 Financial Information 15 4.5 No Undisclosed Liabilities 16 4.6 Solvency 16 4.7 Title to Purchased Assets 16 4.8 Personal Property and Equipment 17 4.9 Absence of Certain Changes 17 4.10 Taxes 17 4.11 Intellectual Property 17 4.12 Litigation 20 4.13 Compliance with Laws; Permits 21 4.14 Environmental Matters 21 4.15 Affiliate Transactions 21 4.16 Major Suppliers and Customers 22 4.17 Product Liability and Warranty 22 4.18 Inventory 22 4.19 Brokers 23 4.20 Foreign Corrupt Practices Act 23 4.21 Export Controls 23 4.22 Reliance 23 4.23 No Other Representations and Warranties 24 ArticleV. REPRESENTATIONS AND WARRANTIES OF BUYER 24 5.1 Organization 24 5.2 Authorization 24 5.3 No Conflicts; Consents 24 5.4 Legal Proceedings 24 Page 5.5 Independent Investigation 24 5.5 Brokers 24 ArticleVI. COVENANTS 25 6.1 Preservation of Records 25 6.2 Public Announcements 25 6.3 Confidentiality 25 6.4 Use of Names 25 6.5 Restrictive Covenants 25 6.6 Title Updates 26 6.7 Further Assurances 27 6.8 Bulk Sales Laws 27 6.9 Domain Name Transfers 27 6.10 Prosecution of Mentar Trademark Application 27 ArticleVII. CLOSING DELIVERIES 27 7.1 Deliveries by Seller 27 7.2 Deliveries by Buyer 28 ArticleVIII. TAXES 28 8.1 Transfer Taxes 28 8.2 Allocation of Taxes 28 8.3 Cooperation on Tax Matters 30 ArticleIX. INDEMNIFICATION 30 9.1 Survival 30 9.2 Covenants to Indemnify 30 9.3 Notice of Claims 31 9.4 Limitation on Indemnity 32 9.5 Right of Set Off 33 ArticleX. MISCELLANEOUS 33 10.1 Fees and Expenses 33 10.2 Notices 33 10.3 Jurisdiction 34 10.4 Amendments; No Waivers 35 10.5 Governing Law 35 10.6 Severability 35 10.7 Successors and Assigns 35 10.8 Third Party Beneficiaries 35 10.9 Enforcement of Agreement 35 10.10 Entire Agreement 35 10.11 Schedules 35 10.12 Authorship 35 10.13 Counterparts; Effectiveness 36 Note: The Company hereby agrees to furnish supplementally a copy of any omitted schedule to the Securities and Exchange Commission upon request. ASSET PURCHASE AGREEMENT
